  Case 4:21-cv-00595-O Document 51 Filed 06/29/21                  Page 1 of 9 PageID 1330



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

                                                  )
                                                  )
 SID MILLER, et al.,                              )
                                                  )
                        Plaintiffs,               )
                                                  )
 v.                                               )    Civil Action No. 4:21-cv-595-O
                                                  )
 TOM VILSACK, in his official capacity as         )
 SECRETARY OF AGRICULTURE,                        )
                                                  )
                        Defendant.                )
                                                  )
                                                  )



      DEFENDANT’S PARTIAL ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT

        Defendant, Tom Vilsack, in his official capacity as Secretary of Agriculture, answers

Plaintiffs’ Second Amended Complaint as follows:

        The introductory paragraphs in Plaintiffs’ Second Amended Complaint are Plaintiffs’

characterization of the case and legal conclusions to which no answer is required. To the extent

an answer is required, Defendant denies that the U.S. Department of Agriculture’s (USDA)

administration of programs for “socially disadvantaged farmers and ranchers” violates the U.S.

Constitution.

Jurisdiction and Venue

        1.      The allegations in paragraph no. 1 represent conclusions of law to which no answer

is required. To the extent an answer is deemed required, Defendant denies that this Court has

jurisdiction over Count I to the extent Plaintiffs challenge programs other than Section 1005 of the

American Rescue Plan Act (ARPA), Count II, or Count III.
  Case 4:21-cv-00595-O Document 51 Filed 06/29/21                    Page 2 of 9 PageID 1331



          2.   The allegations in paragraph no. 2 represent conclusions of law to which no answer

is required. To the extent an answer is deemed required, Defendant admits based on Plaintiff’s

allegations that venue is proper.

Parties

          3.   Admit that Plaintiff is a farmer or rancher and that he is the Agriculture

Commissioner for the State of Texas. Defendant otherwise lacks knowledge or information

sufficient to form a belief as to the truth of the other allegations in paragraph no. 3.

          4.   Admit that the Plaintiff self-identifies as white.        Defendant otherwise lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in paragraph

no. 4.

          5.   Admit that the Plaintiff self-identifies as white.        Defendant otherwise lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in paragraph

no. 5.

          6.   Admit that the Plaintiff self-identifies as white.        Defendant otherwise lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in paragraph

no. 6.

          7.   Admit that the Plaintiff self-identifies as white.        Defendant otherwise lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in paragraph

no. 7.

          8.   Admit.

Factual Allegations

          9.   The allegations in paragraph no. 9 are Plaintiffs’ characterization of Sections 1005

and 1006, and not an allegation of fact for which a response is required. To the extent a response




                                                   2
  Case 4:21-cv-00595-O Document 51 Filed 06/29/21                  Page 3 of 9 PageID 1332



is deemed required, Defendant denies any characterization inconsistent with those statutory

provisions.

       10.     The allegations in paragraph no. 10 are Plaintiffs’ characterization of statutory

provisions, and not an allegation of fact for which a response is required. To the extent a response

is deemed required, Defendant admits that other federal statutes provide aid to individuals who

fall within the definition of “socially disadvantaged farmer or rancher” and otherwise denies any

characterization inconsistent with those statutory provisions.

       11.     Admit.

       12.     The allegations in paragraph no. 12 are Plaintiffs’ characterization of a website and

regulations, and not an allegation of fact for which a response is required. To the extent a response

is deemed required, Defendant denies any characterization inconsistent with the website and

regulations.

       13.     The allegations in paragraph no. 13 are Plaintiffs’ characterization of a document,

and not an allegation of fact for which a response is required. To the extent a response is deemed

required, Defendant denies any characterization inconsistent with the document.

       14.     The allegations in paragraph no. 14 are Plaintiffs’ characterization of a document,

and not an allegation of fact for which a response is required. To the extent a response is deemed

required, Defendant denies any characterization inconsistent with the document and otherwise

admits that the Notice of Funds Availability; American Rescue Plan Act of 2021 Section 1005

Loan Payment (ARPA) states that members of socially disadvantaged groups include but are not

limited to: American Indians or Alaskan Natives; Asians; Blacks or African Americans; Native

Hawaiians or other Pacific Islanders; and Hispanics or Latinos. See 86 FR 28329 (May 26, 2021).

The Notice of Funds Availability also states that the Secretary of Agriculture will determine on a




                                                 3
  Case 4:21-cv-00595-O Document 51 Filed 06/29/21                   Page 4 of 9 PageID 1333



case-by-case basis whether additional groups qualify under this definition in response to a written

request with supporting explanation. Id.

       15.     Denied.

       16.     The allegations in paragraph no. 16 consist of legal argument and conclusions to

which no response is required. To the extent a response is deemed required, admit that many

ethnic groups have been subject to racial or ethnic prejudice in the United States because of their

identity as members of a group without regard to their individual qualities including Irish, Italians,

Germans, Jews, and eastern Europeans. Otherwise deny.

       17.      Admit the first sentence of paragraph no. 17. The allegation in the second sentence

of paragraph no. 17 is not directed at Defendant and therefore no answer is required. To the extent

an answer is deemed required, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in the second sentence of paragraph no. 17.

       18.     The statement in the first sentence of paragraph no. 18 references a Supreme Court

opinion that speaks for itself, and therefore no response is required. The allegation in the second

sentence of paragraph no. 18 is not directed at Defendant and therefore no answer is required. To

the extent an answer is deemed required, Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations contained in the second sentence of paragraph no.

17. Admit the third sentence in paragraph no. 17.

       19.     Admit that the Plaintiff is a farmer or rancher who self-identifies as

“overwhelmingly white,” “primarily Scotch-Irish,” and of “2% black ancestry.” Defendant

otherwise lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph no. 19.




                                                  4
  Case 4:21-cv-00595-O Document 51 Filed 06/29/21                   Page 5 of 9 PageID 1334



       20.     Admit that the Plaintiff is a farmer or rancher who self-identifies as white.

Defendant otherwise lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in the first sentence of paragraph no. 20. Admit that the Plaintiff has a farm loan

administered by the Farm Service Agency. Deny the remainder of the second sentence in

paragraph no. 20.

       21.     Admit that the Plaintiff is a farmer or rancher who self-identifies as white.

Defendant otherwise lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in the first sentence of paragraph no. 21. Admit that the Plaintiff has a farm loan

administered by the Farm Service Agency. Deny the remainder of the second sentence of

paragraph no. 21.

       22.     Admit that the Plaintiff is a farmer or rancher who self-identifies as white.

Defendant otherwise lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in the first sentence of paragraph no. 22. Admit that the Plaintiff has a farm loan

administered by the Farm Service Agency. Deny the remainder of the second sentence of

paragraph no. 22.

       23.     Admit that the Plaintiff is a farmer or rancher who self-identifies as white.

Defendant otherwise lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in the first sentence of paragraph no. 23. Admit that the Plaintiff has a farm loan

administered by the Farm Service Agency. Deny the remainder of the second sentence of

paragraph no. 23.

       24.     The allegations in paragraph no. 24 consist of legal argument and conclusions to

which no response is required. To the extent a response is required, Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations in paragraph no. 24.




                                                  5
  Case 4:21-cv-00595-O Document 51 Filed 06/29/21                   Page 6 of 9 PageID 1335




       25.     The allegations in paragraph no. 25 consist of Plaintiffs’ characterization of this

action and legal conclusions, to which no response is required. To the extent a response is deemed

required, deny.

Claim 1

       26-30: Paragraph nos. 26-30 contain allegations that fail to state a claim under Title VI.

Concurrent with this Partial Answer, Defendants have filed a partial motion to dismiss this claim

under Federal Rule of Civil Procedure 12(b)(6). Given the pending motion, no response to these

paragraphs is required at this time.

Claim 2

       31-33: Paragraph nos. 31-33 allege a claim for which Plaintiffs lack standing. Concurrent

with this Partial Answer, Defendants have filed a partial motion to dismiss this claim under Federal

Rule of Civil Procedure 12(b)(1). Given the pending motion, no response to these paragraphs is

required at this time.

Claim 3

       34-39: Paragraph nos. 34-39 allege a claim for which Plaintiffs lack standing. Concurrent

with this Partial Answer, Defendants have filed a partial motion to dismiss this claim under Federal

Rule of Civil Procedure 12(b)(1). Given the pending motion, no response to these paragraphs is

required at this time.

Class Action Allegations

       40.     The allegations in paragraph 40 consist of Plaintiffs’ characterization of this action,

to which no response is required. To the extent a response is deemed required, admit that Plaintiffs

bring a purported class action.




                                                 6
  Case 4:21-cv-00595-O Document 51 Filed 06/29/21                   Page 7 of 9 PageID 1336



       41.     The allegations in paragraph 41 consist of Plaintiffs’ characterization of this action,

to which no response is required. To the extent a response is deemed required, admit that Plaintiffs

“seek to represent a class of all farmers and ranchers in the United States who are currently

excluded from the Department’s interpretation of ‘socially disadvantaged farmer or rancher.’”

       42.     The allegations in paragraph 42 consist of Plaintiffs’ characterization of this action,

to which no response is required. To the extent a response is deemed required, admit that Plaintiffs

seek to represent a “class of all farmers and ranchers in the United States who are encountering, or

who will encounter, racial discrimination from the United States Department of Agriculture on

account of section 1005 of the American Rescue Plan Act.”

       43.     The allegations in paragraph 43 consist of legal conclusions to which no response

is required. To the extent a response is deemed required, deny.

       44.     The allegations in paragraph 44 consist of legal conclusions to which no response

is required. To the extent a response is deemed required, deny.

       45.     The allegations in paragraph 45 consist of legal conclusions to which no response

is required. To the extent a response is deemed required, deny.

       46.     The allegations in paragraph 46 consist of legal conclusions to which no response

is required. To the extent a response is deemed required, deny.

       47.     The allegations in paragraph 47 consist of legal conclusions to which no response

is required. To the extent a response is deemed required, deny.

Demand for Relief

       48.     The allegations in paragraph no. 48 constitute Plaintiffs’ prayer for relief, to which

no response is required. To the extent a response is deemed required, deny that Plaintiffs are

entitled to the relief they request or any relief whatsoever.




                                                  7
  Case 4:21-cv-00595-O Document 51 Filed 06/29/21                   Page 8 of 9 PageID 1337



                                      Affirmative Defenses

       1.     Plaintiffs have failed to exhaust administrative remedies.

       2.     Plaintiffs are not entitled to attorney’s fees or costs.

       3.     Plaintiffs and their claims are improperly joined.

       Defendant denies all allegations in Plaintiff’s Amended Complaint that Defendant has not

otherwise answered herein. Wherefore, having fully answered, Defendant respectfully requests

that the Court enter judgment dismissing the Amended Complaint with prejudice and awarding

Defendant costs and other such relief as the Court may deem appropriate.


Dated: June 29, 2021                              Respectfully submitted,

                                                  BRIAN M. BOYNTON
                                                  Acting Assistant Attorney General

                                                  LESLEY FARBY
                                                  Assistant Branch Director
                                                  Civil Division, Federal Programs Branch

                                                  /s/ Michael F. Knapp
                                                  EMILY SUE NEWTON (VA Bar No. 80745)
                                                  Senior Trial Counsel
                                                  KYLA M. SNOW (Ohio Bar No. 96662)
                                                  MICHAEL F. KNAPP (Cal. Bar No. 314104)
                                                  Trial Attorneys
                                                  United States Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L Street, NW
                                                  Washington, D.C. 20005
                                                  Tel: (202) 514-2071 / Fax: (202) 616-8460
                                                  michael.f.knapp@usdoj.gov

                                                  Counsel for Defendant




                                                 8
  Case 4:21-cv-00595-O Document 51 Filed 06/29/21                 Page 9 of 9 PageID 1338



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2021, a copy of the foregoing was filed electronically via

the Court’s ECF system, which effects service upon counsel of record.


                                                     /s/ Michael F. Knapp
                                                     MICHAEL F. KNAPP (Cal. Bar No. 314104)
                                                     Trial Attorney, U.S. Department of Justice




                                                9
